Ewing, Judge,
delivered the opinion of the court.
The only question in the case is the ruling of the circuit court, in refusing a continuance.
' It appears from the record that the cause was set for trial on the 6th of May, 1858; (the suit being on a promissory note ;) that it was called for trial on that day, but not tried; was again called on the 7th; whereupon the appellant filed his motion, with an affidavit, for a continuance on account of the absence of certain witnesses, which was overruled. The affidavit alleges that, after the cause was set for trial and in ample time before the day of the trial, the affiant caused subpoenas for said witnesses to be issued and placed in the hands of the sheriff; that the sheriff returned said subpoenas “ not found;” and that as soon as the affiant discovered this fact, which was not until the 6th day of May, 1858, he searched for said witnesses, and had used his best endeavors to find them and procure their attendance. The bill of exceptions shows that the subpoena for the witnesses, on account of whose absence the application for a continuance was made, did not issue until the 5th of May, only one day before the cause was sot for trial; and this was the first time any steps were taken to procure the attendance of the absent witnesses. We think the application fails to disclose any sufficient grounds for a continuance, and that it was properly refused.
Judgment affirmed.
Judge Scott concurs. Judge Nap-ton absent.